[Cite as State v. Collins, 2020-Ohio-1594.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                 COLUMBIANA COUNTY

                                              STATE OF OHIO,

                                              Plaintiff-Appellee,

                                                      v.

                                          KHALIS COLLINS,

                                         Defendant-Appellant.


                         OPINION AND JUDGMENT ENTRY
                                          Case No. 18 CO 0012


                                          Application to Reopen

                                        BEFORE:
                 Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                                 JUDGMENT:
                                                   Denied



 Atty. Robert Herron, Prosecutor, Atty. Alec Beech, Assistant Prosecutor, Columbiana
 County Prosecutor’s Office, Columbiana County Courthouse, 105 South Market
 Street, Lisbon, Ohio 44432 for Plaintiff-Appellee and

 Atty. Timothy Young, Ohio Public Defender, Atty. Jeremy Masters, Assistant Public
 Defender, Office of the Ohio Public Defender, The Midland Building, 250 East Broad
 Street, Suite 1400, Columbus, Ohio 43215, for Defendant-Appellant.
                                                                                      –2–


                                        April 15, 2020



 PER CURIAM.



       {¶1}   Defendant-appellant, Khalis Collins, has filed an application for reopening
of his direct appeal from his convictions for tampering with evidence, obstructing official
business, possession of drugs, and complicity to illegal conveyance of drugs onto the
grounds of a detention facility. State v. Collins, 7th Dist. Columbiana No. 18 CO 0012,
2019-Ohio-2407, appeal not allowed, 157 Ohio St. 3d 1429, 2019-Ohio-4003, 131 N.E.3d
971. For the following reason, the application is denied.
       {¶2}   An application to reopen an appeal must be filed “within ninety days from
journalization of the appellate judgment unless the applicant shows good cause for filing
at a later time.” App.R. 26(B).
       {¶3}   Our judgment in this case was filed on June 14, 2019. Appellant filed this
application on February 3, 2020, over four-and-a-half months past the deadline. Thus,
the application is untimely.
       {¶4}   If the application is filed more than ninety days after journalization of the
appellate judgment, then it must contain “[a] showing of good cause for untimely filing in
the application.” App.R. 26(B)(2)(b).
       {¶5}   Appellant has not asserted any cause for his late filing, let alone “good
cause” as is required by the Appellate Rule.
       {¶6}   For the above reasons, appellant’s application to reopen his appeal is
hereby denied.




Case No. 18 CO 0012
                                                    –3–




JUDGE GENE DONOFRIO

JUDGE CAROL ANN ROBB

JUDGE DAVID A. D’APOLITO


                            NOTICE TO COUNSEL

This document constitutes a final judgment entry.




Case No. 18 CO 0012